

 
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 1,
2007, by and among OccuLogix, Inc., a Delaware corporation with headquarters
located at 2600 Skymark Avenue, Unit 9, Suite 201, Mississauga, Ontario L4W 5B2
(the “Company”), and the investors listed on the Schedule of Investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).
 
BACKGROUND
 
A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
 
B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares of the Common Stock, par value $.001 per share, of
the Company (the “Common Stock”), set forth opposite such Investor’s name in
column two (2) on the Schedule of Investors in Exhibit A (which aggregate amount
for all Investors together shall be 6,677,333 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit F (the “Warrants”) to acquire
up to that number of additional shares of Common Stock set forth opposite such
Investor’s name in column three (3) on the Schedule of Investors (the shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants,
collectively, the “Warrant Shares”).
 
C. The Common Shares, the Warrants and the Warrant Shares issued pursuant to
this Agreement are collectively referred to herein as the “Securities.”
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
      ARTICLE I  
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Agent” has the meaning set forth in Section 3.1(l).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material burden.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the date and time of the Closing and shall be on such date
and time as is mutually agreed to by the Company and each Investor.
 
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the primary Eligible
Market or exchange or quotation system on which the Common Stock is then listed
or quoted.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Torys LLP, counsel to the Company.
 
“Common Shares” means an aggregate of 6,677,333 shares of Common Stock, which
are being issued and sold by the Company to the Investors at the Closing.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share.
 
“Contingent Obligation” has the meaning set forth in Section 3.1(aa).
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
 
“8-K Filing” has the meaning set forth in Section 4.5. 
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, The Nasdaq Global Select Market, The Nasdaq Global Market or The
Nasdaq Capital Market.
 
“Event” has the meaning set forth in Section 6.1(d).
 
“Event Payments” has the meaning set forth in Section 6.1(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
 
“Excluded Investors” means Cowen and Company, LLC and its Affiliates.
 
“Filing Date” means 30 days after the Closing Date.
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Indebtedness” has the meaning set forth in Section 3.1(aa).
 
“Indemnified Party” has the meaning set forth in Section 6.4(c).
 
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
 
“Insolvent” has the meaning set forth in Section 3.1(h).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
 
“Investor” has the meaning set forth in the Preamble. 
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole on a consolidated basis, or (ii) material and
adverse impairment of the Company’s ability to perform its obligations under any
of the Transaction Documents, provided, that none of the following alone shall
be deemed, in and of itself, to constitute a Material Adverse Effect: (i) a
change in the market price or trading volume of the Common Stock or (ii) changes
in general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole.
 
“Material Permits” has the meaning set forth in Section 3.1(v).
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Common Shares and the Warrant Shares issued
or issuable pursuant to the Transaction Documents, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.
 
“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
“Regulation D” has the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means the date which is the earliest of (i) if the
Registration Statement does not become subject to review by the SEC, (a) ninety
(90) days after the Closing Date or (b) five (5) Trading Days after the Company
receives notification from the SEC that the Registration Statement will not
become subject to review, or (ii) if the Registration Statement becomes subject
to review by the SEC, one hundred and twenty (120) days after the Closing Date.
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.
 
“Shares” means shares of the Company’s Common Stock.
 
“Short Sales” has the meaning set forth in Section 3.2(h).
 
“Subsidiary” means any direct or indirect subsidiary of the Company.
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the The Nasdaq Global Select Market (or any successor thereto), or
(c) if trading ceases to occur on the The Nasdaq Global Select Market (or any
successor thereto), any Business Day.
 
“Trading Market” means the The Nasdaq Global Select Market or any other Eligible
Market, or any other national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.
 
“Transfer Agent” means Mellon Investor Services LLC, or any successor transfer
agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrants” has the meaning set forth in the Preamble.
 
“Warrant Shares” has the meaning set forth in the Preamble.
 
      ARTICLE II  
PURCHASE AND SALE
 
2.1  Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing, the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, such
number of Common Shares and Warrants and for the price set forth opposite such
Investor’s name on Exhibit A hereto under the headings “Common Shares”,
“Warrants” and “Purchase Price”, respectively. The date and time of the Closing
shall be 11:00 a.m., New York City Time, on the Closing Date. The Closing shall
take place at the offices of the Company Counsel.
 
2.2  Closing Deliveries.
 
(a)  At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:
 
(i)  one or more stock certificates (or copies thereof provided by the Transfer
Agent), free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing such number of Common Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Common Shares,” registered in the name of such Investor;
 
(ii)  a Warrant, issued in the name of such Investor, pursuant to which such
Investor shall have the right to acquire such number of Warrant Shares set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Warrant
Shares”;
 
(iii)  a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel and delivered to the Investors;
 
(iv)  duly executed Transfer Agent Instructions acknowledged by the Transfer
Agent; and
 
(v)  evidence of filing with each applicable Trading Market of an additional
shares listing application covering all of the Registrable Securities (and, if
applicable, evidence of conditional listing approval).
 
(b)  At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Purchase Price” in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.
 
  ARTICLE III  
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
 
(a)  Subsidiaries. The Company has no Subsidiaries other than those listed in
Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.
 
(b)  Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(c)  Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except to the extent that such
violation would not reasonably be expected to have a Material Adverse Effect.
 
(e)  The Securities. The Securities (including the Warrant Shares) are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors). The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants. Assuming the continued
validity of the Investors’ representations and warranties contained in
Section 3.2(d), the offer, issuance and sale of the Shares, the Warrants and the
Warrant Shares to the Investors pursuant to this Agreement, and in the case of
the Warrant Shares, pursuant to the Warrants, are exempt from the registration
requirements of the Securities Act.
 
(f)  Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, Options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as disclosed in Schedule 3.1(f) hereto, the Company did not have outstanding at
December 31, 2006, any other Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. Except as set forth on Schedule 3.1(f) hereto, and
except for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the knowledge of the Company, except as disclosed in the SEC
Reports and any Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1
of the Exchange Act by reporting persons or in Schedule 3.1(f) hereto, no Person
or group of related Persons beneficially owns (as determined pursuant to Rule
13d-3 under the Exchange Act), or has the right to acquire, by agreement with or
by obligation binding upon the Company, beneficial ownership of in excess of 5%
of the outstanding Common Stock.
 
(g)  SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(g),
the Company has filed all reports required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the 12 months
preceding the date hereof on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension and has filed all reports required to be filed by it under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof. Such reports required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required being collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the Schedules to this Agreement, the “Disclosure Materials”. As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed by the Company, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
(h)  Since the date of the latest audited financial statements included within
the SEC Reports, except as disclosed in the SEC Reports or in Schedule 3.1(h)
hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors, or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3.1(h), “Insolvent” means (i) the present fair saleable value of the Company’s
assets is less than the amount required to pay the Company’s total Indebtedness
(as defined in Section 3.1(aa)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now
conducted.
 
(i)  Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that would be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(j)  Compliance. Except as described in Schedule 3.1(j), neither the Company nor
any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority.  
 
(k)  Title to Assets. The Company and the Subsidiaries own no real property.
Except as described in Schedule 3.1(k), the Company and the Subsidiaries have
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, free and clear of
all Liens, except for Liens that do not, individually or in the aggregate, have
or result in a Material Adverse Effect. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in material compliance.
 
(l)  No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Cowen and Company, LLC as its exclusive placement agent (the
“Agent”) in connection with the sale of the Securities. Other than the Agent,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.
 
(m)   Private Placement. Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted. The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
 
(n)  Form S-3 Eligibility. The Company is eligible to register the Common Shares
and the Warrant Shares for resale by the Investors using Form S-3 promulgated
under the Securities Act.
 
(o)  Listing and Maintenance Requirements. The Company has not, in the twelve
months preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(p)  Registration Rights. Except as described in Schedule 3.1(p), the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.
 
(q)  Application of Takeover Protections. Except as described in
Schedule 3.1(q), there is no control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is or could become applicable to any of
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.
 
(r)  Disclosure. The Company confirms that neither it nor any officers,
directors or Affiliates, has provided any of the Investors (other than Excluded
Investors) or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information (other than the existence and
terms of the issuance of Securities, as contemplated by this Agreement). The
Company understands and confirms that each of the Investors will rely on the
foregoing representations in effecting transactions in securities of the Company
(other than Excluded Investors). All disclosure provided by the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on the behalf
of the Company are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, except for the transactions contemplated by this Agreement, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Investor (other than Excluded Investors) makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those set forth in the Transaction Documents.
 
(s)  Acknowledgment Regarding Investors’ Purchase of Securities. Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor (other than Excluded
Investors) or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities. The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(t)  Patents and Trademarks. The Company and its Subsidiaries own, or, to the
knowledge of the Company, possess adequate rights or licenses to use, all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted, other than as would not have or reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.1(t), none of the Company’s Intellectual Property Rights have expired or
terminated, or are expected to expire or terminate, within three years from the
date of this Agreement. Neither the Company nor any of its Subsidiaries is the
subject of any claim of infringement or misappropriation by the Company or any
of its Subsidiaries of Intellectual Property Rights of others. Except as
disclosed in the SEC Reports, there is no claim, action or Proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.
 
(u)  Insurance. The Company and the Subsidiaries (other than OcuSense, Inc.) are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are deemed by the management of the Company to
be prudent and customary in the businesses and locations in which the Company
and the Subsidiaries are engaged and located, respectively.
 
(v)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (“Material Permits”),
except where the failure to possess such permits does not, individually or in
the aggregate, have or would reasonably be expected to result in a Material
Adverse Effect, and neither the Company nor any Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
Material Permit.
 
(w)  Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Company’s knowledge, any
corporation, partnership, trust or other entity in which any such officer,
director or employee has a substantial interest or is an officer, director,
trustee or partner.
 
(x)  Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(y)  Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(z)  Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(aa)  Indebtedness. Except as disclosed in Schedule 3.1(h), neither the Company
nor any of its Subsidiaries (i) has any outstanding Indebtedness (as defined
below) in an individual amount of more than $100,000, (ii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3.1(h) provides a detailed
description of the material terms of any such outstanding Indebtedness in an
individual amount of more than $100,000. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(bb)  Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its relations with its employees are as disclosed in
the SEC Reports. Except as disclosed in the SEC Reports, during the period
covered by the SEC Reports, no executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the knowledge of the Company or any such
Subsidiary, no executive officer of the Company or any of its Subsidiaries is in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any
such Subsidiary to any liability with respect to any of the foregoing matters.
 
(cc)  Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(dd)  Subsidiary Rights. Except as set forth in Schedule 3.1(a), the Company or
one of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.
 
(ee)  Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, except for any
which the failure to make or file would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
3.2  Representations, Warranties and Covenants of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents, warrants and
covenants to the Company as follows:
 
(a)  Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
 
(b)  No Public Sale or Distribution. Such Investor is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, and subject to
Section 3.2(c), such Investor does not agree to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.
 
(c)  No Sale in Canada. The Investor acknowledges that the Securities are not
qualified for distribution to the public in Canada. The Investor certifies that
(A) the Investor is not a Canadian resident or acting for the account or benefit
of a Canadian resident; (B) the Investor was, at the time of agreeing to acquire
the Securities, and is, outside Canada; and (C) for a period ending four months
after the Closing Date, the Investor will not, directly or indirectly, offer or
re-sell the Securities in Canada or to any Canadian resident, or to any Person
who is acting on behalf of a resident of Canada or to any Person whom it
believes intends to re-offer, re-sell or deliver any of the Securities in
Canada, unless permitted under applicable securities laws of the provinces and
territories of Canada, and thereafter, any resale by the Investor to a Canadian
resident or in Canada will be made in accordance with applicable securities laws
of the provinces and territories of Canada.
 
(d)  Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Such Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the NASD, Inc. or an entity engaged in the business of being a broker dealer.
Except as otherwise disclosed in writing to the Company on Exhibit B-2 (attached
hereto) on or prior to the date of this Agreement, such Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the NASD, Inc. or an entity engaged in the business of being
a broker dealer.
 
(e)  Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.
 
(f)  Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Such Investor acknowledges receipt of copies of the SEC
Reports. Such Investor is aware that TLC Vision Corporation, a New Brunswick
corporation, which is the largest holder of the Common Stock, has publicly
announced its intention to continue to sell shares of Common Stock.
 
(g)  No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h)  No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.
 
(i)  Prohibited Transactions. No Investor, directly or indirectly, and no Person
acting on behalf of or pursuant to any understanding with any Investor, has
engaged in any purchases or sales of any securities, including derivatives, of
the Company (including, without limitation, any Short Sales (a “Transaction”)
involving any of the Company’s securities) since the time that such Investor was
first contacted by the Company, the Agent or any other Person regarding an
investment in the Company. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Investor
will engage, directly or indirectly, in any Transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers.
 
(j)  Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(k)  Legends. It is understood that, except as provided in Section 4.1(b) of
this Agreement, certificates evidencing such Securities may bear the legends set
forth in Section 4.1(b). and until such legend has been removed in accordance
with the procedures set forth in Section 4.1(b): (A) the Securities cannot be
traded through the facilities of the Toronto Stock Exchange (on the Toronto
Stock Exchange, the certificate representing the Securities is not freely
transferable and consequently is not “good delivery” in settlement of
transactions); and (B) the Toronto Stock Exchange may deem the Investor to be
responsible for any loss incurred on a sale made by the Investor of the
Securities.
 
(l)  No Legal, Tax or Investment Advice.
 
(m)  Such Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
Such Investor has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Investor understands that the Agent has acted
solely as the agent of the Company in this placement of the Securities, and that
the Agent makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that it has not
relied on any information or advice furnished by or on behalf of the Agent.
 
     ARTICLE IV  
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Transfer Restrictions.
 
(a)  The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, the Company may require the transferor to provide to the Company an
opinion of counsel (and the documents upon which the opinion is based) selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its Transfer Agent, without any such legal opinion, except to the
extent that the Transfer Agent requests such legal opinion, any transfer of
Securities by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities.
 
(b)  The Investors agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legends on any certificate evidencing any of
the Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE "TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.
 
Certificates evidencing Securities shall not be required to contain such legends
or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144 if the holder provides the Company with a legal opinion (and the documents
upon which the legal opinion is based) reasonably acceptable to the Company to
the effect that the Securities can be sold under Rule 144, (iii) if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the Securities are eligible for sale under Rule 144(k), or (iv) if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Staff of the SEC). The Company shall cause its counsel to issue the legal
opinion included in the Transfer Agent Instructions to the Transfer Agent on the
Effective Date. Following the Effective Date or at such earlier time as a legend
is no longer required for certain Securities, the Company will no later than
five Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of (i) a legended certificate representing such Securities, and
(ii) an opinion of counsel to the extent required by Section 4.1(a), deliver or
cause to be delivered to such Investor a certificate representing such
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section.
 
If within three Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in Clauses (ii), (iii) and (iv)
of the paragraph immediately above, as applicable, the Company shall fail to
issue and deliver to such Investor a certificate representing such Securities
that is free from all restrictive and other legends, and if on or after such
Trading Day the Investor purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
shares of Common Stock that the Investor anticipated receiving from the Company
without any restrictive legend (the “Covering Shares”), then the Company shall,
within five Trading Days after the Investor’s request, pay cash to the Investor
in an amount equal to the excess (if any) of the Investor’s total purchase price
(including brokerage commissions, if any) for the Covering Shares, over the
product of (A) the number of Covering Shares, times (B) the closing bid price on
the date of delivery of such certificate and the other documents as specified in
Clauses (ii), (iii) and (iv) of the paragraph immediately above, as applicable.
 
(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledgees or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder. Provided that the Company is in compliance with
the terms of this Section 4.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).
 
4.2  Furnishing of Information. Until the date that any Investor owning Common
Shares or Warrant Shares may sell all of them under Rule 144(k) of the
Securities Act (or any successor provision), the Company covenants to use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request to satisfy the provisions of this Section 4.2.
 
4.3  Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
4.4  Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Shares under the Transaction Documents. In the event that at any time the
then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations to issue such Shares under the Transaction Documents,
the Company shall promptly take such actions as may be required to increase the
number of authorized shares.
 
4.5  Securities Laws Disclosure; Publicity. The Company shall, at or before 8:30
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release reasonably acceptable to the Investors
disclosing all material terms of the transactions contemplated hereby. On the
Closing Date, the Company shall file a Current Report on Form 8-K with the SEC
(the “8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K the Transaction Documents (including the schedules and the names, and
addresses of the Investors and the amount(s) of Securities respectively
purchased) and the form of Warrants, in the form required by the Exchange Act.
Thereafter, the Company shall timely file any filings and notices required by
the SEC or applicable law with respect to the transactions contemplated hereby
and provide copies thereof to the Investors promptly after filing. Except as
herein provided, the Company shall not publicly disclose the name of any
Investor, or include the name of any Investor in any press release without the
prior written consent of such Investor, unless otherwise required by law. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the issuance of the above referenced press
release without the express written consent of such Investor.
 
4.6  Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, although the Company has no present plans
or commitments and is not currently engaged in any material negotiations with
respect to these types of transactions. Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.
 
4.7  Restriction on Issuances. From the Closing Date until 45 days after the
Effective Date, the Company shall not issue or sell any shares of Common Stock
other than the issuance of shares of Common Stock (i) upon the exercise of
Options outstanding on the date hereof, (ii) upon the exercise of Options issued
in the future under the Company’s 2002 Stock Option Plan or other security-based
compensation arrangements, (iii) upon the exercise of the Warrants, (iv) to
banks, equipment lessors or other financial institutions, or to real property
lessors, pursuant to a debt financing, equipment leasing or real property
leasing transaction, (v) pursuant to the acquisition of another corporation by
the Company by merger, purchase of substantially all of the assets or other
reorganization or pursuant to a joint venture agreement, and (vi) in connection
with marketing or similar agreements or strategic partnerships (including,
without limitation, by way of a private placement to strategic investors and/or
entities (whatever the legal form) in which, or of which, one or more members of
the Company’s management owns or controls an equity stake of 10% or greater).
 
      ARTICLE V  
CONDITIONS
 
5.1  Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:
 
(a)  Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date; and
 
(b)  Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
 
5.2  Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:
 
(a)  Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date; and
 
(b)  Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.
 
   ARTICLE VI  
REGISTRATION RIGHTS
 
6.1  Registration Statement.
 
(a)  As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit D.
 
(b)  The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Common Shares and Warrant Shares covered by
such Registration Statement have been sold or can be sold publicly under Rule
144(k) (the “Effectiveness Period”); provided that, upon notification by the SEC
that a Registration Statement will not be reviewed or is no longer subject to
further review and comments, the Company shall request acceleration of such
Registration Statement within five (5) Trading Days after receipt of such notice
and request that it becomes effective at 4:00 p.m. New York City time on the
Effective Date.
 
(c)  The Company shall notify the Investors in writing promptly (and in any
event within two Trading Days) after receiving notification from the SEC that
the Registration Statement has been declared effective.
 
(d)  Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one and one half percent (1.5%) of (i)
the number of Common Shares held by such Investor as of the date of such Event,
multiplied by (ii) the purchase price paid by such Investor for such Common
Shares then held; provided, however, that the total amount of payments pursuant
to this Section 6.1(d) shall not exceed, when aggregated with all such payments
paid to all Investors, twelve percent (12%) of the aggregate purchase price of
the Securities purchased pursuant to this Agreement. The payments to which an
Investor shall be entitled pursuant to this Section 6.1(d) are referred to
herein as “Event Payments.” Any Event Payments payable pursuant to the terms
hereof shall apply on a pro rated basis for any portion of a month prior to the
cure of an Event. In the event the Company fails to make Event Payments in a
timely manner, such Event Payments shall bear interest at the rate of one
percent (1.0%) per month (prorated for partial months) until paid in full. All
pro rated calculations made pursuant to this paragraph shall be based upon the
actual number of days in such pro rated month.
 
For such purposes, each of the following shall constitute an “Event”:
 
(i)  the Registration Statement is not filed on or prior to the Filing Date or
is not declared effective on or prior to the Required Effectiveness Date;
 
(ii)  except as provided for in Section 6.1(e) (the “Excluded Events”), after
the Effective Date, an Investor is not permitted to sell Registrable Securities
under the Registration Statement (or a subsequent Registration Statement filed
in replacement thereof) for any reason (other than the fault of such Investor)
for five or more Trading Days (whether or not consecutive);
 
(iii)  except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period;
 
(iv)  with respect to an Investor, the Company fails for any reason to deliver a
certificate evidencing any Securities to such Investor within five Trading Days
after delivery of such certificate is required pursuant to any Transaction
Document or the exercise rights of the Investors pursuant to the Warrants are
otherwise suspended for any reason; or
 
(v)  during the Effectiveness Period, except as a result of the Excluded Events,
the Company fails to have any Shares listed on an Eligible Market.
 
(e)  Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the initial Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Investors, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Investors
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6(e) may be
exercised for a period of no more than 30 Trading Days at a time and not more
than two times in any twelve-month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.
 
(f)  The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than any registration
statement relating to the Company’s employee benefit plans registered on Form
S-8.
 
6.2  Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a)  Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Investors. The Company
shall reflect in each such document when so filed with the SEC such comments
regarding the Investors and the plan of distribution as the Investors may
reasonably and promptly propose no later than two Trading Days after the
Investors have been so furnished with copies of such documents as aforesaid.
 
(b)   (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 12
Trading Days (except to the extent that the Company reasonably requires
additional time to respond to accounting comments), to any comments received
from the SEC with respect to the Registration Statement or any amendment
thereto; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Investors thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.
 
(c)  Notify the Investors as promptly as reasonably possible, and (if requested
by the Investors, confirm such notice in writing no later than two Trading Days
thereafter), of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(d)  Use its reasonable Best Efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)  If requested by an Investor, provide such Investor, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.
 
(f)  Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
 
(g)  (i) In the time and manner required by each Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary to cause such
Common Shares to be approved for listing on each Trading Market as soon as
possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) except as a result of the Excluded Events, during the Effectiveness
Period, maintain the listing of such Common Shares on each such Trading Market
or another Eligible Market.
 
(h)  Prior to any public offering of Registrable Securities, use its reasonable
Best Efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
(i)  Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.
 
(j)  Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(k)  Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.
 
(l)  Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.
 
(m)  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(d) to such Investor that such Investor furnish to the
Company the information specified in Exhibits B-1, B-2 and B-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
 
(n)  The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
6.3  Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
 
6.4  Indemnification
 
(a)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses (as determined by a court of competent jurisdiction in a final
judgment not subject to appeal or review) arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities or (iv) any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of Company prospectus or in any amendment
or supplement thereto or in any Company preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Investor furnished in writing to the Company by such Investor for
use therein, or to the extent that such information relates to such Investor or
such Investor’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved by such Investor expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.  
 
(b)  Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Investor furnished to the Company by such Investor in writing expressly for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by such Investor expressly for use in the
Registration Statement (it being understood that the information provided by the
Investor to the Company in Exhibits B-1, B-2 and B-3 and the Plan of
Distribution set forth on Exhibit D, as the same may be modified by such
Investor and other information provided by the Investor to the Company in or
pursuant to the Transaction Documents constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c)  Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). 
 
(d)  Contribution. If a claim for indemnification under Section 6.4(a) or  (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section  are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.5  Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
6.6  No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto and the
Excluded Investors) may include securities of the Company in the Registration
Statement other than the Registrable Securities.
 
6.7  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents, relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered.  Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include Registrable
Securities and the holders of other securities having the contractual right to
inclusion of their securities in such Registration Statement by reason of demand
registration rights, in proportion to the number of Registrable Securities or
other securities, as applicable, sought to be included by each such Investor or
other holder. If an offering in connection with which an Investor is entitled to
registration under this Section 6.7 is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters. Upon
the effectiveness of the registration statement for which piggy-back
registration has been provided in this Section 6.7, any Event Payments payable
to an Investor whose Securities are included in such registration statement
shall terminate and no longer be payable.
 
     ARTICLE VII  
MISCELLANEOUS
 
7.1  Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
7.2  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Securities.
 
7.3  Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
7.4  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section  prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
7.5  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investors under Article VI may be
given by Investors holding at least a majority of the Registrable Securities to
which such waiver or consent relates.
 
7.6  Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
7.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) the Registrable Securities with respect to which
such registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws and applicable provincial securities laws of Canada, (iv)
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investors”, (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto and (vi) in the case of an
assignment of registration rights pursuant to Article VI, such transferee or
assignee acquires at least 100,000 shares of Common Stock (including Warrants
exercisable for such shares).
 
7.8  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.
 
7.9  Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
7.10  Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
 
7.11  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
7.12  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.13  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
7.14  Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
7.15  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
7.16  Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
7.17  Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
7.18  Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any Proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
                OCCULOGIX, INC.
 


 
                By: /s/ Elias Vamvakas
                                                     
________________________________ 
                Name: Elias Vamvakas
                Title: Chairman & CEO
 
                Address for Notice:
 
                2600 Skymark Avenue
                Building 9, Suite 201
                Mississauga, Ontario
                L4W 5B2 Canada
 
                Facsimile No.: (905) 602-7623
                                                Telephone No.: (866) 622-8564
                Attn: Elias Vamvakas
                and
                Suh Kim, Esq.
 
                With a copy to:                    Torys LLP
                237 Park Avenue
                New York, New York 10017


                Facsimile:                              (212) 682-0200
                Telephone:                           (212) 880-6000
                Attn:                                      Andrew J. Beck, Esq.




















 




--------------------------------------------------------------------------------




 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of __________, 2007 (the “Purchase
Agreement”) by and among OccuLogix, Inc. and the Investors (as defined therein),
as to the number of shares of Common Stock and Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
 
                Name of Investor:
 
                                                __________________________________________
 


 
                By: _____________________________________________ 
              Name:
                      Title:
 


                Address: _________________________________________
 
                                                __________________________________________
        
                                                __________________________________________
 
                Telephone No.: ____________________________________ 
 
                Facsimile No.: _____________________________________ 
 
                Email Address: ____________________________________
 
                Number of Shares: __________________________________  
 
                Number of Warrants: _ ______________________________    
 
                Aggregate Purchase Price: $___________________________ 
 
 


 


 


 

--------------------------------------------------------------------------------




 
Exhibits:
 
A Schedule of Investors
B Instruction Sheet for Investors
C Opinion of Company Corporate Counsel
D Plan of Distribution
E Company Transfer Agent Instructions
F Form of Warrant


 


 




--------------------------------------------------------------------------------




 
Exhibit A
 
Schedule of Investors


Investor
Common Shares
Warrants
Warrant Shares
Purchase Price
Cranshire Capital, LP
335,000
134,000
134,000
$502,500.00
Enable Growth Partners LP
1,134,750
453,900
453,900
$1,702,125.00
Enable Opportunity Partners LP
133,500
53,400
53,400
$200,250.00
Pierce Diversified Strategy Master Fund LLC, Ena
66,750
26,700
26,700
$100,125.00
Evolution Master Fund Ltd. SPC, Segregated Portfolio M
1,133,333
453,333
453,333
$1,699,999.50
Capital Ventures International
1,335,000
534,000
534,000
$2,002,500.00
Hudson Bay Fund LP
251,450
100,580
100,580
$377,175.00
Hudson Bay Overseas Funds Ltd.
283,550
113,420
113,420
$425,325.00
RHP Master Fund, Ltd.
335,000
134,000
134,000
$502,500.00
Rockmore Investment Master Fund Ltd.
335,000
134,000
134,000
$502,500.00
Sherleigh Associates Inc., Profit Sharing Plan
1,000,000
400,000
400,000
$1,500,000
UBS O’Connor LLC fbo O’Connor PIPEs Corporate Strategies Master Limited
334,000
133,600
133,600
$501,000.00
TOTAL
6,677,333
2,670,933
2,670,933
$10,015,999.50

 




--------------------------------------------------------------------------------




 
Exhibit B
 
INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Securities Purchase Agreement)
 

A.  
Complete the following items in the Securities Purchase Agreement:

 

1.  
Complete and execute the Investor Signature Page. The Agreement must be executed
by an individual authorized to bind the Investor.

 

2.  
Exhibit B-1 - Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire.
 

3.  
Exhibit B-2 - Registration Statement Questionnaire:

 
Provide the information requested by the Registration Statement Questionnaire.
 

4.  
Exhibit B-3 - Investor Certificate:

 
Provide the information requested by the Investor Certificate.
 

5.  
Return, via facsimile, the signed Securities Purchase Agreement including the
properly completed Exhibits B-1 through B-3, to:

Facsimile:
Telephone:
Attn:



6.  
After completing instruction number five (5) above, deliver the original signed
Securities Purchase Agreement including the properly completed Exhibits B-1
through B-3 to:



Address:
Attn:
 

B.  
Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.

 
 




--------------------------------------------------------------------------------




 
Exhibit B-1
 
OCCULOGIX, INC.
 
STOCK CERTIFICATE QUESTIONNAIRE
 



 
 
Please provide us with the following information:
 
 
1.
 
The exact name that the Securities are to be registered in
(this is the name that will appear on the stock certificate(s)). You may use a
nominee name if appropriate:
 
__________________________________________
 
2.
 
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
 
__________________________________________
 
3.
 
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed
in response to item 1 above:
 
__________________________________________
    __________________________________________    
__________________________________________     
__________________________________________     
__________________________________________
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
__________________________________________ 
 

 




--------------------------------------------------------------------------------




 
Exhibit B-2
 
OCCULOGIX, INC.
 
REGISTRATION STATEMENT QUESTIONNAIRE


 
In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
 
1. Please state your organization’s name exactly as it should appear in the
Registration Statement:
 
    ______________________________________________________________________
 


    Except as set forth below, your organization does not hold any equity
securities of the  Company on behalf of another person or entity.
 
    State any exceptions here:
 
 
    ______________________________________________________________________


 
2. Address of your organization:
 
______________________________________________________
 
______________________________________________________
 
Telephone: __________________________
 
Fax: ________________________________
 
Contact Person: _______________________
 
3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or any of your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)
 
 
_______  Yes   _______  No
 
If yes, please indicate the nature of any such relationship below:


 
4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)
 
                 _______  Yes   _______  No
 
If yes, please describe the nature and amount of such ownership as of a recent
date.
 
 
 
5. Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.
 
State any exceptions here:
 
 
 
 
6. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
 
_______  Yes   _______  No
 
If yes, please describe the nature and amount of such arrangements.
 


 


 


 
7. NASD Matters
 
(a) State below whether (i) you or any associate or affiliate of yours are a
member of the NASD, a controlling shareholder of an NASD member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
NASD member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any NASD
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.
 
 
Yes: __________
 
No: __________

 


 


 
If “yes”, please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner
 


 


 
If you answer “no” to Question 7(a), you need not respond to Question 7(b).
 


 
(b)  State below whether you or any associate or affiliate of yours has been an
underwriter, or a controlling person or member of any investment banking or
brokerage firm which has been or might be an underwriter for securities of the
Corporation or any affiliate thereof including, but not limited to, the common
stock now being registered.
 


 
Yes: __________
 
No: __________

 


 
If “yes”, please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.
 
 
 


--------------------------------------------------------------------------------



 
ACKNOWLEDGEMENT
 
The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein). The undersigned hereby consents to the use of all
such information in the Registration Statement.
 
The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.
 
The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, to notify the Company immediately of any
misstatement of a material fact in the Registration Statement, and of the
omission of any material fact necessary to make the statements contained therein
not misleading.
 


 
Dated: __________
            ______________________________
            Name


            ______________________________
            Signature


            ______________________________
            Name and Title of Signatory


--------------------------------------------------------------------------------



 
Exhibit B-3
 
OCCULOGIX, INC.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
 
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 


 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a) The Investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
 
(b) Indicate the form of entity of the undersigned:
 
____ Limited Partnership
 
____ General Partnership
 
____ Limited Liability Company
 
____ Corporation
 
____ Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the
grantor):______________________________________________________________________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____ Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and
beneficiaries):__________________________________________________________________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____ Other form of organization (indicate form of organization):
____________________________________________________________________________________________________________________________________________
.
.
 
(c) Indicate the approximate date the undersigned entity was
formed:  _______________________________________________________________________________
.
 
(d) In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.
 
___ 1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act
            whether acting in its individual or fiduciary capacity;
 
___ 2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;
 
___ 3. An insurance company as defined in Section 2(13) of the Securities Act;
 
___ 4. An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section  2(a)(48) of that Act;
 
___ 5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
 
___ 6. A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its
            employees, if such plan has total assets in excess of $5,000,000;
 
___ 7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined
            in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company, or registered investment advisor, or if the
employee benefit plan
            has total assets in excess of $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons that are accredited
investors;
 
___ 8. A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;
 
___ 9. Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific
            purpose of acquiring the Securities, with total assets in excess of
$5,000,000;
 
___ 10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person
              as described in Rule  506(b)(2)(ii) of the Exchange Act;
 
___ 11. An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity
              owners of the undersigned, and the investor category which each
such equity owner satisfies:
____________________________________________________
                      
_____________________________________________________________________________________________________________
                      (Continue on a separate piece of paper, if necessary.)
 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
                        ____________________________________________________________________________________________
                        ____________________________________________________________________________________________
                        ____________________________________________________________________________________________
 


 
Dated:__________________________, 2007
 
_______________________________
Print Name of Investor
 
_______________________________
Name:
Title:
(Signature and title of authorized officer, partner or trustee)






--------------------------------------------------------------------------------



SECURITIES DELIVERY INSTRUCTIONS






Please instruct us as to where you would like the Securities delivered at
Closing:






Name: _________________________________________________________


Company: ______________________________________________________


Address:_______________________________________________________


______________________________________________________________


Telephone: _____________________________________________________




Other Special Instructions:__________________________________________


______________________________________________________________


--------------------------------------------------------------------------------




 
Exhibit C
 
OPINION OF COMPANY CORPORATE COUNSEL
 
February __, 2007






To the Investors identified on Exhibit A
to the Agreement defined below


Re: OccuLogix, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel to OccuLogix, Inc., a Delaware corporation (the
“Company”), in connection with the Securities Purchase Agreement, dated as of
January __, 2007, by and among the Company, and the investors signatory thereto
(the “Agreement”), and the transactions contemplated therein. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Agreement.
 
This opinion is being delivered pursuant to Section 2.2(a)(iv) of the Agreement.
 
In rendering this opinion, we have examined executed originals, counterparts or
copies of each of the following:
 
1. the Agreement (and the exhibits and schedules thereto);
 
2. the Company’s Amended and Restated Certificate of Incorporation as in effect
on the date hereof (the “Certificate of Incorporation”);
 
3. the Company’s Amended and Restated Bylaws (the “Bylaws”) as in effect on the
date hereof;
 
4. the corporate resolutions of the Board of Directors of the Company
authorizing the execution and delivery of the Agreement and the consummation of
the transactions contemplated thereby, including the issuance and sale of the
Common Shares, the Warrants and the Warrant Shares;
 
5. a certificate from the Secretary of the State of Delaware as to the good
standing of the Company dated February __, 2007 (the “Good Standing
Certificate”);
 
6. the Officer’s Certificate of the Company, dated as of the date hereof (the
“Officer’s Certificate”); and
 
7. such other documents and certificates of public officials and representatives
of the Company as we have deemed necessary as a basis for the opinions expressed
herein.
 
 
References to (1) “Applicable Laws” shall mean those laws, rules and regulations
of the State of New York and the United States of America as well as the General
Corporation Law of the State of Delaware (“DGCL”) which, in our experience, are
normally applicable to transactions of the type similar to the issuance and sale
of the Common Shares and the Warrants, (2) the term “Governmental Authorities”
shall mean any New York State or federal executive, legislative, judicial,
administrative or regulatory body and (3) the term “Applicable Orders” shall
mean those orders or decrees of Governmental Authorities applicable to the
Company identified to us by the Chief Financial Officer or Secretary of the
Company.
 
As to various questions of fact material to this opinion, we have relied upon
the representations and warranties contained in the Agreement and upon
certificates and other documents and statements of officers of the Company,
including without limitation, the Officer’s Certificate, and of public
officials. In our examination of the documents referred to above, we have
assumed (i) the genuineness of all signatures; (ii) the incumbency, authority,
capacity (in the case of natural persons), and legal right and power under all
applicable laws, statutes, rules and regulations of all persons executing the
Agreement on behalf of the parties thereto other than the Company to enter into
the Agreement and perform the obligations thereunder that are applicable to
them; (iii) the Agreement has been duly authorized, executed and delivered by,
and is binding upon and enforceable against, all persons (other than the
Company) executing the Agreement; (iv) the authenticity and completeness of all
documents submitted to us as original or certified documents; (v) the conformity
to authentic original documents of all documents submitted to us as certified,
conformed, facsimile or photostatic copies; and (vi) that the Good Standing
Certificate remains accurate from the date thereof through and including the
date of this opinion. We have made no independent investigation of such
assumptions.
 
We are attorneys admitted to practice only in the State of New York and we opine
herein only as to the effect of the Applicable Laws of the State of New York,
the federal laws of the United States of America and the DGCL on the subject
transaction. We do not opine on and we assume no responsibility as to the
applicability of or the effect on any of the matters covered herein other than
the Applicable Laws.
 
The opinions set forth below are subject to the following additional
assumptions, limitations, qualifications and exceptions:
 

 
A.
The legality, validity, binding effect and enforceability of the Agreement and
the Warrants may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, marshaling or other similar laws now or
hereafter in effect, affecting creditors’ rights and remedies generally;

 

 
B.
The legality, validity, binding effect and enforceability of the Agreement and
the Warrants may be subject to general principles of equity, regardless of
whether considered in equity or at law;

 

 
C.
No opinion is expressed with respect to the enforceability of provisions
regarding indemnification and contribution against liabilities where such
indemnification and contribution is contrary to public policy;

 
D.           We have assumed that the issuance and sale of the Common Shares,
the Warrants and the Warrant Shares do not and will not conflict with,
contravene, violate or constitute a default under (i) any mortgage, lien, lease,
agreement, contract, instrument, order, arbitration award, judgment or decree to
which the Company is subject, (ii) any rule, law or regulation to which the
Company is subject (other than the Applicable Laws) or (iii) any judicial or
administrative order or decree of any governmental authority (other than the
Applicable Orders);
 
E.            Where we render an opinion “to our knowledge” with respect to the
Company, it is based solely upon (i) the actual, current knowledge of those
attorneys within this firm who devoted substantive attention to the
representation of the Company in connection with the transactions to which this
opinion relates, (ii) the representations and warranties of the Company set
forth in the Agreement, (iii) receipt of a certificate executed by an authorized
officer of the Company covering such matters, and (iv) review of documents
provided to us by the Company in connection with rendering this opinion, and the
due diligence performed in connection therewith, which review and due diligence
were limited to reviewing the Agreement, the Certificate of Incorporation, the
Bylaws and minute books of the Company, the Good Standing Certificate and
certificates of the Company, and which due diligence did not include any
examination of courts, boards, other tribunals or public records with respect to
any litigation, investigation or proceedings, or judgments, orders or decrees
applicable to the Company or any of its properties;
 
F.            We express no opinion as to the effect on the opinions herein
stated of (i) the compliance or non-compliance of any party to the Agreement
(other than the Company to the extent set forth herein) with any state, federal
or other laws or regulations applicable to them, or (ii) the legal or regulatory
status or the nature of the business of such other parties;
 
G.            Our opinion as to good standing contained in paragraph 1 is based
solely on the Good Standing Certificate and is given only as of the date
thereof;
 
H.           We express no opinion on the due authorization of the Common Shares
or the Warrant Shares, in each case where the amount of Common Stock required to
be issued under such instruments exceeds the authorized but unissued Common
Stock set forth in the Certificate of Incorporation; and
 
I.             This opinion is limited to the matters expressly set forth herein
and no opinion is implied or may be inferred beyond the matters expressly so
stated. This opinion is based upon facts known to the undersigned on the date
hereof, and the undersigned does not undertake any liability or responsibility
to inform you of any change in circumstances occurring after the date hereof
which might alter the opinions contained herein.
 
Based upon and subject to the foregoing, we are of the opinion that:
 
1.  The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
 
2.  (a) The Company has the requisite corporate power and authority to enter
into and perform the Agreement and to issue the Common Shares, the Warrants and
the Warrant Shares in accordance with the terms of the Agreement and the
Warrants, as the case may be; (b) the execution and delivery of the Agreement
and the Warrants by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its shareholders is required; (c) the Agreement and the Warrants
have been duly executed and delivered by the Company; and (d) the Agreement and
the Warrants constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their terms.
 
3.  The Common Shares are duly authorized and, upon issuance in accordance with
the terms of the Agreement, will be validly issued, fully paid and
non-assessable, and, to our knowledge, free from all liens and charges with
respect to the issuance thereof. The Warrant Shares are duly authorized and,
upon issuance in accordance with the terms and conditions of the Warrants, will
be validly issued, fully paid and non-assessable, and, to our knowledge, free
from all liens and charges with respect to the issuance thereof. A number of
shares of Common Stock sufficient to meet the Company’s obligations to issue
Common Stock upon full exercise of the Warrants has been duly reserved.
 
4.  No authorization, approval or consent of any Governmental Authority or the
shareholders of the Company, is required for the issuance and sale of the
Securities as contemplated by the Agreement or the consummation of the other
transactions contemplated thereby.
 
5.  The execution and delivery of the Agreement by the Company and the issuance
of the Common Shares and the Warrants pursuant thereto do not, and, if issued on
the date hereof, the issuance of the Warrant Shares upon exercise of the
Warrants would not, (i) violate any provision of the Certificate of
Incorporation or Bylaws, as currently in effect, or (ii) violate or contravene
(a) any Applicable Law, or (b) any Applicable Order of which we are aware, the
violation or contravention of which would result in a Material Adverse Effect.
 
6.  We have not been engaged to devote substantive attention to any claims,
actions, suits, proceedings or investigations that are pending against the
Company or its properties, or against any officer or director of the Company in
his or her capacity as such. Except as described in the Schedules to the
Agreement and the SEC Filings, to our knowledge there is no action or proceeding
pending against the Company or its Subsidiaries before any court or
administrative agency that questions the validity of the Agreement or which
reasonably might be expected to result, either individually or in the aggregate,
in a Material Adverse Effect.
 
7.  There is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or Bylaws or the
DGCL that is or could become applicable to any of the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Agreement, including, without limitation, as a result of the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.
 
8.  Assuming the representations made by the Investors in the Agreement are true
and correct, the sale of the Common Shares and the Warrants are exempt, and the
Warrant Shares, if issued on the date hereof, would be exempt from the
registration requirements of Section 5 of the Securities Act.
 
These opinions are rendered only to you and are solely for your benefit in
connection with the transactions contemplated by the Agreement and may not,
without our prior express written consent, be quoted or relied upon for any
other purpose or by an other person.
 
 
            Very truly yours,
 




--------------------------------------------------------------------------------




 
Exhibit D
 
PLAN OF DISTRIBUTION


The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:



·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
short sales;

 

·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·  
a combination of any such methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.


The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.


The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.


We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.


The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.


The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.
 




--------------------------------------------------------------------------------




 
Exhibit E
 
COMPANY TRANSFER AGENT INSTRUCTIONS
 


Mellon Investor Services LLC
Newport Office Center VII
480 Washington Boulevard
Jersey City, New Jersey 07310


Attention:
 
Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of
February 1, 2007 (the “Agreement”), by and among OccuLogix, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $.001 per share (the “Common Stock”), and Warrants
(the “Warrants”), which are exercisable into shares of Common Stock.
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):
 
(i)  to issue shares of Common Stock upon transfer or resale of the Common
Shares; and
 
(ii)  to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.
 
You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and
that resales of the Common Shares and the Warrant Shares may be made thereunder,
or (ii) sales of the Common Shares and the Warrant Shares may be made in
conformity with Rule 144 under the 1933 Act (“Rule 144”), (b) if applicable, a
copy of such registration statement, and (c) notice from legal counsel to the
Company or any Holder that a transfer of Common Shares and/or Warrant Shares has
been effected either pursuant to the registration statement (and a prospectus
delivered to the transferee) or pursuant to Rule 144, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (c), you shall issue the certificates representing the Common
Shares and the Warrant Shares so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Common Shares and the Warrant Shares thereby and should not be
subject to any stop-transfer restriction.
 
A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Common Shares and the Warrant Shares has been declared effective by the
SEC under the 1933 Act is attached hereto as Exhibit II.
 
Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (905) 602-0887.
 
                Very truly yours,
 
                OCCULOGIX, INC.
 
                By:  __________________________________________________ 
                     Name:
                    Title:
 
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this day of ___________, 2007
 
MELLON INVESTOR SERVICES LLC
 
By:_____________________________   
Name:______________________  
Title:_______________________  


 
Enclosures
 




--------------------------------------------------------------------------------




 
Exhibit F
 
FORM OF WARRANT
 


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
OCCULOGIX, INC.
 
WARRANT
 
Warrant No. [
]                                                                                                                                                                                                                                                    Dated:
______________, 2007
 
OCCULOGIX, INC., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [Name of Holder] or its registered assigns (the “Holder”),
is entitled to purchase from the Company up to a total of [  ]1  shares of
common stock, $0.001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to [$_________] per share (as adjusted from time to
time as provided in Section 9, the “Exercise Price”), at any time on or after
August [__], 2007 (the “Initial Exercise Date”) and through and including the
date that is five years from the date of issuance hereof (the “Expiration
Date”), and subject to the following terms and conditions. This Warrant (this
“Warrant”) is one of a series of similar warrants issued pursuant to that
certain Securities Purchase Agreement, dated as of the date hereof, by and among
the Company and the Purchasers identified therein (the “Purchase Agreement”).
All such warrants are referred to herein, collectively, as the “Warrants.”
 
1 __% warrant coverage.
 
1.  Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.
 
2.  Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the Holder of record hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.  Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Transfer Agent or to the Company at its address specified herein. Upon any such
registration of transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
4.  Exercise and Duration of Warrants.
 
(a)  This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the Initial Exercise Date to and including the
Expiration Date. At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value; provided that, if the average of the Closing Prices for the five
Trading Days immediately prior to (but not including) the Expiration Date
exceeds the Exercise Price on the Expiration Date, provided further that, if on
the Expiration Date, there is no effective Registration Statement covering the
resale of the Warrant Shares, then this Warrant shall be deemed to have been
exercised in full (to the extent not previously exercised) on a “cashless
exercise” basis at 6:30 P.M., New York City time on the Expiration Date.
 
(b)  A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and only if a “cashless exercise” may occur at such time
pursuant to Section 10 below), and the date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.” The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder. Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
5.  Delivery of Warrant Shares.
 
(a)  Upon exercise of this Warrant, the Company shall promptly (but in no event
later than five Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise, free of restrictive legends unless a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective and the Warrant
Shares are not freely transferable without volume restrictions pursuant to
Rule 144 under the Securities Act. The Holder, or any Person so designated by
the Holder to receive Warrant Shares, shall be deemed to have become the holder
of record of such Warrant Shares as of the Exercise Date. The Company shall,
upon request of the Holder, use its best efforts to deliver Warrant Shares
hereunder electronically through The Depository Trust Company or another
established clearing corporation performing similar functions.
 
(b)  This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
(c)  In addition to any other rights available to a Holder, if the Company fails
to deliver to the Holder a certificate representing Warrant Shares by the third
Trading Day after the date on which delivery of such certificate is required by
this Warrant, and if after such third Trading Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three Trading Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.
 
(d)  The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.
 
6.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 
7.  Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
8.  Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.
 
9.  Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(b)  Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset other than cash dividends out
of earnings (in each case, “Distributed Property”), then in each such case the
Holder shall be entitled upon exercise of this Warrant for the purchase of any
or all of the Warrant Shares, to receive the amount of Distributed Property
which would have been payable to the Holder had such Holder been the holder of
such Warrant Shares on the record date for the determination of stockholders
entitled to such Distributed Property. The Company will at all times set aside
in escrow and keep available for distribution to such holder upon exercise of
this Warrant a portion of the Distributed Property to satisfy the distribution
to which such Holder is entitled pursuant to the preceding sentence.
 
(c)  Fundamental Transactions. If any capital reorganization, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
another corporation in which the Company is not the survivor, or sale, transfer
or other disposition of all or substantially all of the Company’s assets to
another corporation shall be effected (all such transactions being hereinafter
referred to as a “Fundamental Transaction”), then the Company shall use its best
efforts to ensure that lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions herein specified and in lieu of the Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, such
shares of stock, securities or assets as would have been issuable or payable
with respect to or in exchange for a number of Warrant Shares equal to the
number of Warrant Shares immediately theretofore issuable upon exercise of this
Warrant, had such reorganization, reclassification, consolidation, merger, sale,
transfer or other disposition not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
to the end that the provisions hereof (including, without limitation, provision
for adjustment of the Exercise Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any share of stock, securities
or assets thereafter deliverable upon the exercise thereof. The Company shall
not effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Holder, at the last address of the Holder appearing on the books of the
Company, such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase, and the other
obligations under this Warrant. The provisions of this Section 9(c) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions, each of which
transactions shall also constitute a Fundamental Transaction. Notwithstanding
the foregoing, if any Fundamental Transaction constitutes or results in (a) a
“going private” transaction as defined in Rule 13e-3 under the Exchange Act,
(b) an acquisition of the Company primarily for cash, or (c) an acquisition,
merger or sale with or into a Person not traded on an Eligible Market, then the
Company (or any such successor or surviving entity) will redeem this Warrant
from the Holder for a purchase price, payable in cash on the closing date of
such Fundamental Transaction, equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the closing date of such Fundamental
Transaction, provided that the per share consideration to be received by the
holders of Common Stock upon the consummation of such Fundamental Transaction is
less than the Exercise Price. “Black Scholes Value” means the value of this
Warrant based on the Black and Scholes Option Pricing Model obtained from the
“OV” function on Bloomberg determined as of the day immediately following the
public announcement of the applicable Fundamental Transaction and reflecting
(i) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of such date and (ii) an
expected volatility equal to the lesser of (x) 70 - or (y) 100 - day volatility
obtained from the HVT function on Bloomberg.
 
(d)  Subsequent Equity Sales.
 
(i)  If, at any time while this Warrant is outstanding, the Company issues
additional shares of Common Stock or rights, warrants, options or other
securities or debt convertible, exercisable or exchangeable for shares of Common
Stock or otherwise entitling any Person to acquire shares of Common Stock
(collectively, “Common Stock Equivalents”) at an effective price to the Company
per share of Common Stock (the "Effective Price") less than the Exercise Price
(as adjusted hereunder to such date), then the total maximum number of shares of
Common Stock issuable upon conversion, exercise or exchange of such Common Stock
Equivalents shall be deemed to be outstanding as of the date of issuance of such
Common Stock Equivalents and the Exercise Price shall be reduced to equal the
product of (A) the Exercise Price in effect immediately prior to such issuance
of Common Stock or Common Stock Equivalents times (B) a fraction, the numerator
of which is the sum of (1) the number of shares Common Stock outstanding or
deemed to be outstanding immediately prior to such issuance, plus (2) the number
of shares of Common Stock which the aggregate Effective Price of the Common
Stock issued (or deemed to be issued) would purchase at the Exercise Price (as
adjusted hereunder to such date), and the denominator of which is the aggregate
number of shares of Common Stock outstanding or deemed to be outstanding
immediately after such issuance. Notwithstanding the foregoing, in no event
shall the Exercise Price be reduced below $1.85 per share (as appropriately
adjusted for any event described in paragraph (a) of this Section) through the
operation of this paragraph (d). For purposes of this paragraph, in connection
with any issuance of any Common Stock Equivalents, (A) the maximum number of
shares of Common Stock potentially issuable at any time upon conversion,
exercise or exchange of such Common Stock Equivalents (the "Deemed Number")
shall be deemed to be outstanding upon issuance of such Common Stock Equivalents
(without regard to any provision contained therein for a subsequent adjustment
to such number of shares), (B) the Effective Price applicable to such Common
Stock shall equal the minimum dollar value of consideration payable to the
Company to purchase such Common Stock Equivalents and to convert, exercise or
exchange them into Common Stock (without regard to any provision contained
therein for a subsequent adjustment to such number of shares), divided by the
Deemed Number, and (C) no further adjustment shall be made to the Exercise Price
upon the actual issuance of Common Stock upon conversion, exercise or exchange
of such Common Stock Equivalents. If such Common Stock Equivalents by their
terms provide, with the passage of time or otherwise, for any decrease in the
consideration payable to the Company, or increase in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange thereof, the
Exercise Price computed upon the original issue thereof, and any subsequent
adjustments based thereon, shall, upon any such decrease or increase becoming
effective, be recomputed to reflect such decrease or increase insofar as it
affects such Common Stock Equivalents. On the expiration of any Common Stock
Equivalent, or the termination of any such right to convert or exchange any such
Common Stock Equivalent into or for Common Stock, the Exercise Price then in
effect hereunder shall forthwith be readjusted (increased or decreased, as the
case may be) to the Exercise Price which would have been in effect at the time
of such expiration or termination had such Common Stock Equivalent, to the
extent outstanding immediately prior to such expiration or termination, never
been granted, issued or sold, and the shares of Common Stock issuable thereunder
shall no longer be deemed to be outstanding.
 
(ii)  If, at any time while this Warrant is outstanding, the Company issues
Common Stock Equivalents with an Effective Price or a number of underlying
shares that floats or resets or otherwise varies or is subject to adjustment
based (directly or indirectly) on market prices of the Common Stock (a "Floating
Price Security"), then for purposes of applying the preceding paragraph in
connection with any subsequent exercise, the Effective Price will be determined
separately on each Exercise Date and will be deemed to equal the lowest
Effective Price at which any holder of such Floating Price Security is entitled
to acquire Common Stock on such Exercise Date (regardless of whether any such
holder actually acquires any shares, on such date).
 
(iii)  Notwithstanding the foregoing, no adjustment will be made under this
paragraph (d) in respect of any Excluded Stock. For purposes hereof, “Excluded
Stock” shall mean shares of Common Stock or Common Stock Equivalents issued or
deemed issued (v) upon the exercise of Options outstanding on the date hereof,
(w) upon the issuance of Options in the future under the Company’s 2002 Stock
Option Plan or other security-based compensation arrangements, (x) to banks,
equipment lessors or other financial institutions, or to real property lessors,
pursuant to a debt financing, equipment leasing or real property leasing
transaction, (y) pursuant to the acquisition of another corporation by the
Company by merger, purchase of substantially all of the assets or other
reorganization or pursuant to a joint venture agreement, (z) in connection with
marketing or similar agreements or strategic partnerships (including, without
limitation, by way of a private placement to strategic investors and/or entities
(whatever the legal form) in which, or of which, one or more members of the
Company’s management beneficially owns or controls an equity stake of 10% or
greater and (aa) in a firm commitment underwritten public offering.
 
(e)  Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased (as the case may be), proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the decreased or increased
(as the case may be) number of Warrant Shares shall be the same as the aggregate
Exercise Price in effect immediately prior to such adjustment.
 
(f)  Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(g)  Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Transfer Agent.
 
(h)  Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company, (ii) authorizes or
approves, enters into any agreement contemplating, or solicits stockholder
approval for, any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Holder a notice describing the material terms and
conditions of such transaction, at least ten calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.
 
10.  Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, that if at any time after the
Required Effective Date a Registration Statement covering the resale of the
Warrant Shares is not effective on the Exercise Date, the Holder may satisfy its
obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 
 
X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.
 
11.  Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% (the “Maximum
Percentage”) of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. Each delivery of an Exercise Notice hereunder will
constitute a representation by the Holder that it has evaluated the limitation
set forth in this paragraph and determined that issuance of the full number of
Warrant Shares requested in such Exercise Notice is permitted under this
paragraph, and the Company shall have no liability with respect to this
Section 11. The Company’s obligation to issue shares of Common Stock in excess
of the limitation referred to in this Section shall be suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation, but in no event later than the Expiration Date. By written
notice to the Company, the Holder may waive the provisions of this Section or
increase or decrease the Maximum Percentage to any other percentage specified in
such notice, but (i) any such waiver or increase will not be effective until the
61st day after such notice is delivered to the Company, and (ii) any such waiver
or increase or decrease will apply only to the Holder and not to any other
holder of Warrants.
 
12.  Fractional Shares. The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share.
 
13.  Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement prior to 6:30 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of delivery to the courier service, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices or communications shall be as set forth in the Purchase
Agreement.
 
14.  Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
 
15.  Miscellaneous.
 
(a)  Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder. This Warrant may not be assigned by
the Company except to a successor in the event of a Fundamental Transaction.
This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.
 
(b)  The Company will not, by amendment of its governing documents or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(c)  GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT AND THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
(d)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(e)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
 
SIGNATURE PAGE FOLLOWS]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 
 
OCCULOGIX, INC.
 
 
By:
   
Name:
   
Title:
 

 


 


 





--------------------------------------------------------------------------------

 
 
 



 
 


--------------------------------------------------------------------------------




 
OCCULOGIX, INC.
 
COMPANY DISCLOSURE SCHEDULE
 
This Company Disclosure Schedule is made and given pursuant to the Securities
Purchase Agreement (the “Agreement”), dated as of ______________________, 2007,
among OccuLogix, Inc. (the “Company”), a Delaware corporation, and the investors
listed on the Schedule of Investors attached thereto as Exhibit A (the
“Investors”).
 
All capitalized terms used but not defined herein have the respective meanings
attributed to such terms in the Agreement, unless otherwise provided. The
section or subsection numbers below correspond to the section or subsection of
the representations and warranties contained in the Agreement that are modified
by the disclosure contained herein and any other section or subsection of the
Agreement. To the extent that (a) one portion of this Company Disclosure
Schedule specifically refers to another portion hereof by specific
cross-reference or (b) it is readily apparent from the text of the disclosure
contained herein that an item disclosed in one section or subsection of this
Company Disclosure Schedule is omitted from another section or subsection where
such disclosure would be appropriate, such item shall be deemed to have been
disclosed in the section or subsection of this Company Disclosure Schedule from
which such item is omitted.
 
Nothing in this Company Disclosure Schedule is intended to broaden the scope of
any representation or warranty contained in the Agreement or to create any
covenant. Inclusion of any item in this Company Disclosure Schedule (a) does not
represent a determination that such item is material or establish a standard of
materiality, (b) does not represent a determination that such item did not arise
in the ordinary course of business and (c) shall not constitute, or be deemed to
be, an admission to any third party concerning such item or an admission of
default or breach under any agreement or document. Unless otherwise stated
herein or in the Agreement, all statements made herein are made as of the date
hereof. Matters reflected in this Company Disclosure Schedule are not
necessarily limited to matters required by the Agreement to be reflected herein;
such additional matters, if any, are included for informational purposes only.
 
The information contained herein is provided solely for purposes of making
disclosure to the Investors under the Agreement. In disclosing such information,
the Company does not waive any attorney-client privilege attaching to such
information or any protection afforded by the work-product doctrine with respect
to any of the matters disclosed herein.
 


 




--------------------------------------------------------------------------------





 
SCHEDULE 3.1(a)
 
Subsidiaries
 


 
Solx, Inc.
OcuSense, Inc.2 
OccuLogix Holdings, Inc.
OccuLogix
OccuLogix Canada LLC





--------------------------------------------------------------------------------

 
2 The Company owns 1,754,589 shares of the Series A Preferred Stock of OcuSense,
Inc., representing 50.1% of OcuSense, Inc.’s capital stock on a fully diluted
basis.
 


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(f)
 
Capitalization
 


 
Type of Securities
 
Number Authorized
 
Number Issued and Outstanding
 
Common Stock, par value $0.001 per share
 
75,000,000
 
50,626,562
 
Preferred Stock, par value $0.001 per share
 
10,000,000
 
-
 
Options to purchase shares of Common Stock, par value $0.001 per share, under
the Company’s 2002 Stock Option Plan
 
4,456,000
 
3,445,221
 
Options to purchase shares of Common Stock, par value $0.001 per share, outside
the Company’s 2002 Stock Option Plan
 
n/a
 
572,000

 


 
Pursuant to a standby financing commitment that Elias Vamvakas, the Company’s
Chairman and Chief Executive Officer, gave to the Company on November 30, 2006,
Mr. Vamvakas committed to purchase convertible debentures of the Company in an
aggregate maximum principal amount of $8,000,000 (“Convertible Debentures”). At
any time and from time to time prior to their maturity date, at Mr. Vamvakas’
option, all or a portion of the principal amount of outstanding Convertible
Debentures may be converted into shares of Common Stock at a rate of $2.70 per
share. No Convertible Debentures are outstanding on the date hereof, and such
standby financing commitment will terminate on the Closing if the net proceeds
of sale of Securities pursuant the Agreement are at least $8,000,000.
 
To the knowledge of the Company, each of the following Persons beneficially owns
in excess of 5% of outstanding Common Stock. The Company makes no statement
regarding the filing with the SEC by any of them of Schedule 13D or Schedule
13G.
 

·  
TLC Vision Corporation

·  
Diamed Medizintechnik GmbH

·  
Sowood Capital Management L.P.

·  
Boston Scientific Corporation


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(g)
 
SEC Reports; Financial Statements
 


 
NIL


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(h)
 


 
Indebtedness in an amount greater than $100,000:
 
Pursuant to the Agreement and Plan of Merger (the “Merger Agreement”), dated as
of August 1, 2006, among the Company, OccuLogix Mergeco, Inc., formerly a wholly
owned subsidiary of the Company, Solx, Inc. (“Solx”) and Doug P. Adams, John
Sullivan and Peter M. Adams, acting, in each case, in his capacity as a member
of the Stockholder Representative Committee referred to therein (the
“Stockholder Representative Committee”), as amended by the Amending Agreement,
dated as of August 30, 2006, by and among such parties, the Company is obligated
to pay the Stockholder Representative Committee, acting as the representative of
the former stockholders of Solx, $3,000,000 and $5,000,000, on September 1, 2007
and September 1, 2008, respectively. In addition, if Solx receives final
approval from the U.S. Food and Drug Administration (the “FDA”) for the
marketing and sale of its GMS gold shunt, then the Company will be obligated to
pay an additional $5,000,000 to the former stockholders of Solx.


Pursuant to the Series A Stock Purchase Agreement (the “Series A Stock Purchase
Agreement”), dated as of November 30, 2006, between OcuSense, Inc. (“OcuSense”)
and the Company, the Company will be required to pay to OcuSense $2,000,000 upon
the attainment by OcuSense of the first of two pre-defined milestones and
another $2,000,000 upon the attainment by OcuSense of the second of such
milestones, provided that both milestones are achieved prior to May 1, 2009. In
addition, pursuant to the Series A Preferred Stock Purchase Agreement, the
Company will be required to purchase $3,000,000 of shares of OcuSense’s Series B
Preferred Stock upon OcuSense’s receipt from the FDA of 510K clearance for
OcuSense’s DES Test and to purchase another $3,000,000 of shares of OcuSense’s
Series B Preferred Stock upon OcuSense’s receipt from the FDA of CLIA waiver for
the DES Test.




 
 


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(k)
 
Title to Assets
 


 
As of September 1, 2006, Solx granted a security interest in all of its
intellectual property to Doug P. Adams, John Sullivan and Peter M. Adams, in
their capacity as members of the Stockholder Representative Committee, in order
to secure Solx’s obligations under the Guaranty, dated as of September 1, 2006,
by Solx in favor of Doug P. Adams, John Sullivan and Peter M. Adams, in their
capacity as members of the Stockholder Representative Committee (the
“Guaranty”). Pursuant to the Guaranty, Solx guaranteed the Company’s obligations
under the Merger Agreement to make payments of up to an aggregate of $13,000,000
to the Stockholder Representative Committee, acting as the representative of the
former stockholders of Solx.
 
 


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(j)
 
Compliance
 


 
NIL


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(p)
 
Registration Rights
 


 
NIL


--------------------------------------------------------------------------------





 
SCHEDULE 3.1(q)
 
Application of Takeover Protections
 


NIL




--------------------------------------------------------------------------------





SCHEDULE 3.1(t)


Patents and Trademarks




Attached hereto is a chart indicating those of the Company’s trademarks that
have been abandoned or cancelled as well as those of the Company’s trademarks
with renewal dates pending within the next three years.




--------------------------------------------------------------------------------








Country
Mark
File No.
Application/ Registration No.
Status
Next Due Date
Comments
Australia
RHEOPHERESIS
33479-2045
797438
Registered
Renewal Due Date:
June 17, 2009.
Must be renewed by June 17, 2009, otherwise registration will lapse
Canada
VASCULAR SCIENCES
33479-2010
1,159,953
Abandoned
 
Abandoned on October 12, 2006
Canada
RHEOCLINIC
33479-2013
1,183,091
Abandoned
 
Allow to lapse per client’s instructions.
Canada
RHEO THERAPEUTICS
33479-2084
1,247,666
Allowed
Declaration of Use and Registration Fee Due: February 17, 2008
Declaration of Use and Registration fee must be paid by February 17, 2008
otherwise application will be deemed abandoned
Canada
RHEOPHERESIS
33479-2029
1,253,711
Pending
Office Action Response Due:
February 22, 2007
Allow to lapse per Julie Fotheringham’s instructions received by telephone on
December 5, 2006.
European
 [rheob.jpg]

 
33479-2060
4678025
Accepted
 
Allow to lapse - per Julie Fotheringham’s instructions December 5, 2006
European
 [rheoa.jpg]
33479-2061
4678033
Opposed
 
Allow to lapse per Julie Fotheringham’s instructions of December 5, 2006
Singapore
RHEO (wares)
33479-2058
T05/16411A
Abandoned
   
Singapore
RHEO (services)
33479-2066
T05/16412Z
Abandoned
   
USA
OUR VISION IS YOUR VISION
33479-2016
2,293,681
Cancelled
 
Cancelled on August 19, 2006
USA
RHEOTHERAPY
33479-2017
2,207,551
Cancelled
 
Cancelled on September 3, 2005
USA
VASCULAR SCIENCES
33479-2038
76/412,446
Abandoned
 
Abandoned on April 19, 2006
USA
OCCULOGIX
33479-2018
2,446,726
Registered
Section 8/15 Due Date:
April 24, 2007.
Renewal Due Date:
April 24, 2011.
Affidavit of Use/Continued Use must be filed by April 24, 2007 otherwise
registration will lapse
USA
RHEOPHERESIS
33479-2019
2,547,756
Registered
Section 8/15 Due Date:
March 12, 2008.
Renewal Due Date:
March 12, 2012.
Affidavit of Use/Continued Use must be filed by March 12, 2008 otherwise
registration will lapse
USA
OCCULOGIX
33479-2022
2,511,866
Registered
Section 8/15 Due Date:
November 27, 2007.
Renewal Due Date:
November 27, 2011.
Affidavit of Use/Continued Use must be filed by November 27, 2007 otherwise
registration will lapse.